Title: To Alexander Hamilton from John Jay, 10 November 1798
From: Jay, John
To: Hamilton, Alexander



Albany 10 Novr. 1798
Dear Sir

I this moment recd. your’s dated the 8 Instant. My letter to Mr. Hoffman was not official. It was written to convey Information which however unpleasant was in my opinion useful to him to receive.
His pecuniary Embarrassments called for circumspection on his part, and I intimated to him the propriety of accounting for the Expenditure of the amount of a preceding warrant before he recd. a subsequent one. His Zeal in my favor rendered such punctuality adviseable also in Reference to me. The Sums he has recd. are not large; and had his circumstances been easy, the Delay to account would have made little Impression.
Carpenter himself complained that his account was unsatisfied, & mentioned to me that Mr. Hoffman in Excuse for it, observed to him that there was no money in the Treasury; but that he would endeavour to negociate the warrant &c. I am not the only person to whom Carpenter mentioned the same thing.
As to the Principles on which you think a Removal should turn, I admit the Propriety of them. I really and most sincerely wish well to the Hoffman family—they have been my Father’s Friends, and generally my Friends and I have no personal motives to actuate me in Relation to the Attorney General, but such as he would wish them to be—but in my official capacity these motives must not be primary ones.
The fact is, that his affairs are generally believed to be, not merely embarrassed, but utterly irretrievable. I wish this Belief may prove to be unfounded, and that it may soon appear to be so. Should he be again humiliated by a Cause, I shall certainly think it my duty to place the office in a situation where it will not be exposed to such Indignity.
Whatever may be the feelings of the Gentleman you mention, Justice demands of me to say, that I have seen nothing to enduce me to ascribe any part of his Conduct to Hostility. I have had Conversations with him respecting Mr. H., and altho’ I make it a Rule to think well of a man as long as I can, yet I think that an attempt to add pressure and poignancy to misfortune would not have escaped my observation. On the contrary no opinion or Sentiment has been expressed by him to me on the Subject in question, that indicated a want of Candor or Humanity. He undoubtedly is strict in doing what he conceives to be his official Duty; and that Disposition has probably in more than one Instance drawn his personal motives into question.
Your Letter is very much what such a Letter ought to be—free friendly and candid—and perfectly harmonizes with that Esteem and Regard with which I am
Dear Sir   Your most obt Ser

John Jay


P.S. I have recd. a letter from Mr. H. but have not time at present to consider and answer it.

